Citation Nr: 1337912	
Decision Date: 11/19/13    Archive Date: 12/06/13

DOCKET NO.  99-16 695	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from October 1985 to February 1990.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 1999 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In that decision, the RO denied the Veteran's claim for service connection for a low back disorder secondary to a right leg disability.  The Veteran perfected an appeal to the Board, which denied the claim, most recently in May 2010.  In that decision, however, the Board granted service connection for shortening of the right leg.  

On multiple occasions during the course of the appeal, the Veteran's representative and VA's General Counsel filed joint motions with the United States Court of Appeals for Veterans Claims (Court) to vacate the Board's earlier decisions and remand the case.  The Court granted the most recent motion in December 2010.  

In September 2011, the Board remanded the issue of service connection for a low back disorder as secondary to service-connected shortening of the right leg.  In that remand the Board instructed the agency of original jurisdiction (AOJ) to obtain records from multiple VA Medical Centers at which the Veteran had received treatment in the years since service, and to provide him with a VA examination before re-adjudicating the claim on appeal.  The AOJ obtained the identified records and scheduled the Veteran for VA examination, which was conducted in May 2013, and issued the Veteran a supplemental statement of the case (SSOC) in August 2013.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Veteran testified before a Veterans Law Judge at a videoconference hearing in November 2000.  A transcript of the hearing has been associated with the Veteran's claims file.  The Veterans Law Judge who conducted the November 2000 hearing and signed the August 2007 Board decision is no longer employed by the Board.  Thus, the Veteran was given another opportunity to appear at a hearing.  In April 2010, however, the Veteran indicated that he did not desire another hearing.


FINDING OF FACT

The Veteran does not have a low back disorder that is attributable to military service or has been caused or made worse by service-connected shortening of the right leg.


CONCLUSION OF LAW

The Veteran does not have a low back disorder that is the result of disease or injury incurred in or aggravated by active military service; a low back disorder is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In this case, the Board finds that all notification and development action needed to arrive at a decision has been accomplished.

In this respect, through October 2004 and July 2005 notice letters, the Veteran received notice of the information and evidence needed to substantiate his claim.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claim.

The Board also finds that the October 2004 and July 2005 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned October 2004 and July 2005 letters.  Further, the Veteran was provided notice regarding an award of an effective date and rating criteria in a March 2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim on appeal.  The Veteran's service treatment records, as well as records of his post-service treatment with both private and VA treatment providers, have been associated with the claims file.  The Veteran has also submitted an opinion from a private physician dated in November 2001.  In addition, the Veteran underwent VA examination in March 1999, September 1999, August 2011, and May 2013, reports of which are of record.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA examinations obtained in this case are adequate, as they are predicated on full physical examination as well as consideration of the medical records in the claims file and the Veteran's reported history.  The examinations consider all of the pertinent evidence of record, to include statements given by the Veteran at the time of the examinations, and provide a complete rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim on appeal has been met.  38 C.F.R. § 3.159(c)(4).  Additionally, the Veteran and his representative have both submitted written argument, and the Veteran testified before a Veterans Law Judge at a hearing in November 2000.  Otherwise, neither the Veteran nor his representative has alleged that there are any outstanding records probative of the claim on appeal that need to be obtained.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.


II.  Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2006).  This includes a disability made chronically worse by service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

(The Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not previously been VA's practice, which strongly suggests that the change amounts to a substantive change in the regulation.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which version favors the claimant.)

Regarding the Veteran's service connection claim, the Board acknowledges that the Veteran contends that he has a back disorder secondary to his service-connected shortening of the right leg.  In particular, the Board notes that the Veteran stated at his November 2000 hearing before the Veterans Law Judge that he developed pain in his back as a result of a limp he developed following the in-service surgery on his right leg that resulted in a leg length discrepancy for which he has been granted service connection.  

Regarding diagnosis of the Veteran's disability, the Board notes that the Veteran was seen for complaints of pain in his right leg while still on active duty and underwent a right tibial osteotomy in May 1987 to correct what was noted in the pre-surgery report as "some shortening and excessive external rotation of his distal tibia."  He was noted to use crutches for several months after the surgery, although a treatment note in December 1987 indicated that his "leg length [was] equal."  He was noted at that time to walk with a limp.  At a follow-up visit in March 1988, the Veteran was again noted to have a "marked limp"; that same month, he underwent surgery to remove the hardware in his right leg.  Follow-up treatment visits indicate that the surgical site was healing satisfactorily, and no abnormalities of the lower extremities were noted in his January 1990 separation medical examination.  

Records from the Veteran's ongoing treatment from both private and VA treatment providers reflect that the Veteran carries both a history and current diagnosis of shortening of the right leg.  Records from private treatment the Veteran received in 1996 document that the Veteran was noted to have a significant (greater than 1 inch) right short leg secondary to surgery.  Radiological examination of the Veteran's spine at that time resulted in a questionable diagnosis of sacroiliitis and epiphysitis in the thoracic spine, but no firm diagnosis was assigned.  A bone scan conducted at the time found no abnormalities of the sacroiliac joints.  He was again seen in December 1996 for complaints of pain in his low back and right hip following an injury sustained when he lifted a snowmobile, but no diagnosis was assigned at that time.  Similarly, records of the Veteran's treatment at the VA Medical Center in Saginaw, Michigan, reflect that, at an April 1998 visit, he complained of pain in his right leg and was noted to have a right leg shorter than his left.  He again complained of right knee and back pain secondary to his right leg shortening at a June 1998 treatment visit; at that time, he was diagnosed only with back pain.  He was again prescribed shoe lifts at an October 1998 follow-up visit.  

The Veteran was provided VA examinations in March 1999 and September 1999.  Report of the March 1999 examination reflects that the examiner noted the Veteran's past medical history, including his in-service surgery, and his complaints of back and right hip pain beginning in 1996.  The Veteran reported that the shoe lift prescribed at the 1996 treatment visits gave him significant relief and kept him from walking with a limp, which he was noted to have when walking without shoes.  Physical examination found the Veteran's right leg to be one inch shorter than his left.  No tenderness to the back or hip was noted, and the Veteran was found to have full range of motion of the lumbosacral spine and right hip.  Radiological examination was negative, and the examiner diagnosed the Veteran only with "lower back pain and right hip pain secondary to ligamentous strain" from the in-service surgery.  Report of the September 1999 VA examination reflects that the Veteran complained of pain on the right side of his lower back and right hip.  His pre-service and in-service surgeries were noted, as was his prescription for a shoe lift to treat his leg length discrepancy.  Physical examination revealed that the Veteran walked with a limp and had tenderness on the right side of the lumbosacral spine as well as some limitation of motion of the spine.  The examiner diagnosed the Veteran with chronic low back and right hip pain with no objective evidence of orthopedic pathology and 5/8-inch shortening of the right femoral bone.  

VA obtained an independent medical opinion in August 2001, provided by an orthopedist who had full access to the Veteran's claims file, including his entire medical record.  That orthopedist acknowledged the Veteran's current leg length discrepancy but opined that it was not at least as likely related to the surgery he underwent in service.  No back disability was diagnosed. 

The Veteran submitted a private medical opinion in November 2001.  That physician, a neuroradiologist, opined that the Veteran's leg length discrepancy was worsened by his in-service surgery, noting the post-service reports of shortening in the right leg.  The doctor further opined that the shortening of the Veteran's right leg had contributed to pain in his knee, hip, and spine, although there was no specific diagnosis assigned; nor was there any evidence that the doctor, whose office was in Maryland, actually examined the Veteran.  

The Veteran testified before a Veterans Law Judge in November 2000.  At the hearing, the Veteran reported that he first began walking with a limp after his in-service surgery but did not complain of the limp at the time because he assumed it was part of the post-surgical healing process.  The Veteran stated that he first began having pain in his lower back several years after service, when he complained to his doctor and was prescribed a shoe lift to address the shortening of his right leg.  

The Veteran also submitted a letter from a private physician dated in April 1996 in which the doctor noted the Veteran's complaints of pain in his lower back and right hip for six months prior.  The physician noted the Veteran's history of prior tibial rotation osteotomy and "short leg gait" on the right, which he noted was being treated with a shoe lift on the right.  The physician noted the earlier radiological study, which he interpreted as showing "probable sacroiliitis bilaterally."  This diagnosis was questioned, however, when the physician indicated that further treatment was necessary to see if "these x-ray changes and symptoms are real."

The Veteran was again provided VA examination in August 2011.  At that time, the examiner reviewed electronic copies of the Veteran's VA treatment but otherwise was not provided the claims file for review.  The examiner acknowledged the Veteran's in-service surgery and resultant right leg shortening and noted that he reported a compression fracture of two vertebrae in the lumbar spine following a "seizure" in 1999.  The examiner noted "significant low back pain" since the seizure, but no diagnosis of any back disorder was provided. 

Pursuant to the Board's February 2011 remand, the Veteran again underwent VA examination in May 2013.  At that time, the examiner acknowledged the Veteran's complaints of pain in his mid and lower back and diagnosed the Veteran with degenerative disc disease of the thoracic spine.  The examiner opined that the disorder was not as likely as not caused or worsened by his leg length discrepancy.  In so finding, the examiner opined that the Veteran's complaints were "out of proportion to objective exam findings."  The examiner noted that scientific knowledge does not establish that an injury to one leg, such as the Veteran's leg shortening, can lead to spinal problems.  Rather, the examiner noted, for such a secondary disorder to develop, the underlying leg length discrepancy would have to be much more "severe and prolonged" than the Veteran's leg disorder.  The examiner instead pointed to the Veteran's obesity and sedentary lifestyle as a more likely cause of his current low back pain.  The examiner also noted the Veteran's history of having injured his back in a snowmobile accident in the 1990s.  Concerning the private physician's November 2001 opinion, the examiner stated that he was unable to provide any analysis, given that the physician offered no rationale or physical examination findings to support his conclusions.

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a low back disorder.  Because the question of whether a disability such as a low back disorder is related to another disorder such as shortening of the right leg is a medical question requiring expertise, the Board relies upon the May 2013 VA examiner's opinion.  This report reflects that the examiner comprehensively examined the Veteran's claims file and understood the medical questions asked by the originating agency.  Additionally, the examiner offered a clear rationale for his opinion that the Veteran's low back disorder was not likely related to his service-connected shortening of the right leg, relying on both the medical records and his medical expertise in reaching that conclusion.  Specifically, the examiner concluded that the Veteran's low back disorder, which was diagnosed as degenerative disc disease of the thoracic spine, is not likely linked to his service-connected shortening of the right leg or made worse thereby.  In so finding, the VA examiner explicitly considered the statements of the Veteran and the private physician concerning the etiology of his current low back disorder but found that, given the private physician's failure to conduct physical examination of the Veteran, assign a diagnosis, or explain the etiology of any diagnosis for a low back disorder, he was unable to discuss the positive opinion without resorting to speculation.  The VA examiner offered a well-reasoned opinion--based on physical examination of the Veteran and supported to recitation of medical principles--that the right leg disorder the Veteran experiences was not severe enough to cause the biomechanical changes that would lead to a back disorder.  

The Board acknowledges that there are statements in the file that purport to offer a link between the Veteran's current low back complaints and his service-connected shortening of the right leg.  However, an evaluation of the probative value of medical opinion evidence is based on the medical expert's knowledge and skill in analyzing the data, and the medical conclusion reached.  The weight to be attached to such opinions is within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not, and the extent to which, they considered prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

For the reasons set forth herein, the Board is satisfied that the May 2013 VA examiner's opinion is adequate for deciding this appeal and is of greater weight than the assessments of the private physician in November 2001.  In this case, the strongest evidence in favor of the Veteran's claim is the November 2001 private physician's statement suggesting that the Veteran's current low back complaints are related to the leg length discrepancy that resulted from his in-service surgery.  However, this opinion is unsupported by a physical examination of the Veteran.  Further, the private physician offered an opinion only as to the Veteran's "back malalignment problems" and complaints of back pain; no actual diagnosis of any disorder was made, and VA examiners who had actually examined the Veteran had found no back disability to exist at that time.  

The Board finds that the private opinion evidence is outweighed by the medical evidence from the May 2013 VA examiner's well-reasoned opinion-based on the Veteran's reported history, the medical records, and the examiner's medical expertise and current medical knowledge-that the Veteran's current low back disorder was not caused or aggravated by his service-connected right leg shortening.  In arriving at this negative opinion, the May 2013 VA examiner considered the VA and private physicians' statements, as well as the Veteran's contentions concerning the etiology of his back disorder.  The examiner nevertheless concluded that the Veteran's current back disorder was not likely due to or aggravated by his shortening of the right leg.  Given the failure of the private physician to conduct physical examination of the Veteran or provide a diagnosis of the Veteran's claimed back disorder in 2001, and in light of the well-reasoned opinion offered by the VA examiner in May 2013, which relied on consideration of the Veteran's entire medical history, the Board finds the statements reflecting a possible link to be of less probative value.  See Gabrielson, 7 Vet. App. at 40.  

The Board has considered the Veteran's contentions that his low back disorder is etiologically related to his service-connected shortening of the right leg.  The Veteran, however, has not demonstrated that he has any medical expertise to make such an opinion or render a diagnosis for a complex etiological question such as this, which requires testing and medical expertise to diagnose and ascertain etiology.  The Board notes that although the Veteran is competent to report symptoms, he does not have medical expertise and therefore cannot provide a competent opinion regarding diagnosis or causation of his claimed low back disorder on a direct or a secondary basis.  As a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a medical matter such as the etiology of a low back disorder in relation to an additional disability.  See Bostain v. West, 11 Vet. 124, 127 (1998).  Moreover, the Veteran has not claimed, and there has been no suggestion in the evidence that a low back disorder began during military service or is otherwise traceable to the Veteran's period of service.

In reaching its conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim of service connection for a low back disorder, that doctrine is not helpful to the Veteran in this instance.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a low back disorder is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


